DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 01/15/2021.  Claims 1, 3-8, 21, and 22 are pending.  The earliest effective filing date of the present application is 11/26/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1, 3-8, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the following: 

    PNG
    media_image1.png
    135
    824
    media_image1.png
    Greyscale

For support for this amendment, Applicant refers to their originally-filed Specification at [0019] and [0023].  See Remarks, 12/08/2020, page 1.  The examiner has reviewed those portions of Applicant’s Specification and has been unable to find support for the claimed subject matter.  Here is [0019]:

    PNG
    media_image2.png
    487
    824
    media_image2.png
    Greyscale

When [0019] is read in its entirety, it is clear to one of ordinary skill in the art that a reasonable understating of such language is that Applicant was disclosing that “a store-point POS solution may use an epsilon link server as an intermediary between the PMI 150a and the POS terminals/ICR, which may be external to the store.”  Further, Applicant discloses “Hence, when different POS/ICR solutions are used, a separate intermediary may be implemented to handle XML requests to, and responses from, the PMI 150a.”  Immediately after disclosing such language, Applicant discloses “Unfortunately, this may lead to a number of issues if the PMI is not implemented properly.”  Applicant then discusses all of the issues with that system.  In the next paragraph [0020], Applicant states the following: “To alleviate these issues, in the system 100, the PMI 150a is modified to act as a Payments API server 150 and exposes different sets of APIs. Thus, interactions between individual APIs can be enabled or disabled by a controller of the Payments API server 150. The APIs can interact with one or more of each of the payment hosts 170a, loyalty hosts 170c and pinpads 170c.” Emphasis added.  [0020] clearly indicates that the system in [0019] is not utilized in System 100, as there were “issues” that needed to be alleviated.  The issues related to the “separate intermediary” teachings in [0019].  Accordingly, the teachings in [0019] are not relevant to the issue of providing support to the claimed invention 
 	Applicant also refers to their Specification at [0023].  Here is [0023]:

    PNG
    media_image3.png
    345
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    785
    media_image4.png
    Greyscale

The examiner does not see any portion of [0023] that supports the claim limitation of “limiting interactions to a single intermediary implemented to handle eXtensible Markup Language (XML) requests to, and responses from, the PMI using an appropriate one of the APIs to interact with at least one of the payment hosts, loyalty hosts or pinpads.”
The examiner notes that the limitation at issue here is the following: 

    PNG
    media_image1.png
    135
    824
    media_image1.png
    Greyscale

There is nothing in Applicant’s Specification that support this limitation from the “in response to . . . [to the] pinpads” this is found to be new matter.  Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle Communications Services Gatekeeper, Application Developer’s Guide, Release 6.0 (April 2015)(hereinafter referred to as “Oracle”) in view of U.S. Pat. Pub. No. 2007/0276824 to Bashir (“Bashir”), in further view of U.S. Pat. Pub. No. 2015/0379550 to Warner et al. (“Warner”).
With regard to claims 1 and 21, Oracle discloses the claimed method of providing interactions with multiple different hosts, the method comprising: 
installing Application Programming Interfaces (APIs) in a common messaging interface on a payments API server (see e.g. 1-4, under creating a mobile application) in a dedicated controller (for server in dedicated controller, see 4-1, “When the Administration Server for your Services Gatekeeper domain is in the running state . . . .”) (see page 3-1 “Supported RESTful Interfaces”, 4-1, 7-1, 8-1, 10-1, 11-1, 12-1, 13-1, etc.), the APIs configured to interact with payment hosts  (see 13-1—3 About the Payment Interface with host), loyalty hosts (see e.g. 8-1, where this is considered a loyalty host; see also 10-1, 15-1; see e.g. 1-2 “For example, an application could use the Third Party Call interface to set up a call. The initial request, MakeCall, is sent to Services Gatekeeper (which sends it on to the network). A string, the callIdentifier, is returned to the application synchronously. To find out the status of the call, the application makes a new request, GetCallInformation, using callIdentifier to identify the specific call. The application then receives the requested information back from Services Gatekeeper synchronously”) and pinpads (see 1-3, Application developers can create mobile applications running on devices such as smartphones and tablets that communicate with the Servers Gatekeeper interfaces”), the common messaging interface being a Payment Messaging Interface (PMI) (see e.g. 13-1—27); 
 	receiving HyperText Transfer Protocol (HTTP) requests (see 3-1, “The following basic elements are present in the requests that an application makes to the RESTful interfaces and the responses it receives from the interface – Request-URI and HTTP methods in requests”) from point of sale (POS) terminals (see 3-1, Here is the GET method used to query for the status of a terminal: . . . .”), and computers (see 1-3 smartphones) at the server (see 1-2 “In some communication services, request traffic can travel in two directions: from the application to the underlying network and from the underlying network to the application”); 
 	in response to receiving an HTTP request (see 1-2 “In some communication services, request traffic can travel in two directions: from the application to the underlying network and from the underlying network to the application” and “In application-initiated traffic, the application sends a request to Services Gatekeeper, the request is processed, and a response is returned synchronously.”(emphasis added)) from one of the POS terminals (see above, see 3-1, Here is the GET method used to query for the status of a terminal: . . . .”), and using an appropriate one of the APIs to interact with at least one of the payment hosts, loyalty hosts (see e.g. 1-2 “For example, an application could use the Third Party Call interface to set up a call. The initial request, MakeCall, is sent to Services Gatekeeper (which sends it on to the network). A string, the callIdentifier, is returned to the application synchronously. To find out the status of the call, the application makes a new request, GetCallInformation, using callIdentifier to identify the specific call. The application then receives the requested information back from Services Gatekeeper synchronously”) or pinpads, thereby limiting interactions to a single intermediary implemented to handle XML requests to, and responses from, the PMI (see 30-1—3 for XML usage; see 1-2, where the “Services Gatekeeper” is the single intermediary); and 
 	after interacting with the at least one of the payment hosts, loyalty hosts or pinpads, providing an HTTP response to the one of the POS terminals, ICRs or computers (see e.g. 1-2 “The application then receives the requested information back from Services Gatekeeper synchronously”) based on the interaction.  

	Oracle is silent regarding where 
an HTTP request is sent from card reader (ICR).
 	However, Bashir teaches at e.g. published claim 18, that it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify Oracle to include where a card reader reads data from a card, and then sends an http request to a server/computer (“wherein the micro-controller input means is a swipe card reader, and wherein personally identified information related to the controlled device is stored on the computer, and when a swipe card is passed through the swipe card reader an http request including the personal identity of the card holder is sent to the computer”) where this is performed in order to communicate the personal information from the card swipe to the remote computer/server.  
	Therefore, it would have been obvious to one of ordinary skill in the transactions art at the time of filing to modify Oracle to include where a card reader reads data from a card, and then sends an http request to a server/computer (“wherein the micro-controller input means is a swipe card reader, and wherein personally identified information related to the controlled device is stored on the computer, and when a swipe card is passed through the swipe card reader an http request including the personal identity of the card holder is sent to the computer”) where this is 
	The combination of Oracle and Bashir are silent regarding “the loyalty hosts configured to provide loyalty rewards to a user for at least one of use of a particular transactional device or for a transaction involving a particular store or item.”  However, having an API interact with a loyalty host that provides rewards based on use of a card is standard practice.  The examiner shows this by referring to Warner at e.g. abstract, [0114], [0134], [0135], [0142], [0105], [0106] etc., where Warner teaches that it would have been obvious to include an API that communicates with loyalty host, where loyalty host provides rewards to user based on use of a card, where this is performed in order to incentive user to use a specific card and spend money.
[0114] – “The touchscreen may be capable of displaying a list of 
available rewards to choose from or of displaying various promotional messages (e.g., "you saved $X by using your smart card today," etc.)”
[0106]- “Integrated interface 412 may be put in place to foster and regulate communications between loyalty function library 408, API 410, and Internet browser 414, which may be written in different programming languages.”
	Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the combination of Oracle and Bashir, as combined above, with the ability to include an API that communicates with loyalty host, where loyalty host provides rewards to user based on use of a card, where this is performed in order to incentive user to use a specific card and spend money.

With regard to claim 3, Oracle further discloses where the PMI is a standard language-independent interface (see e.g. 13-2 Diameter protocol, standard protocol used to exchange payment information).  

With regard to claim 4, Oracle further discloses where the APIs in the PMI are Representational State Transfer (REST)ful APIs (see e.g. 3-1).  

With regard to claim 5, Oracle further discloses where the APIs in the PMI are associated with an epsilon interface to process transactions and interact with the payment hosts (see 

With regard to claim 6, Oracle further discloses:  15Client Ref. No. 18-0067receiving test HTTP requests to test the APIs prior to receiving the HTTP request from the one of the POS terminals, ICRs or computers (see chapters 34-35; 35-2 “By default, a mobile terminal element with the address "tel:1234" is provided in the default configuration. Your application can send messages to and receive messages and notifications from mobile terminals on the map. You can also verify whether a terminal has entered or left a defined notification area.”); in response to receiving the test HTTP requests, use the APIs to interact with the payment hosts, loyalty hosts and pinpads (see 35-2 “Using the ATE, you can: ■ Test the basic functionality of your application. See Basic Testing for instructions. ■ Test the application’s behavior with different configuration settings. See Test with Virtual Communication Service Configuration Settings for instructions. ■ Test the application’s behavior with different authentication credentials. See Test with Account Credentials for instructions. ■ Test the application’s behavior with policy restrictions. See Test Policy Enforcement for instructions.”); determining whether appropriate responses are obtained from the payment hosts, loyalty hosts and pinpads in response to the test HTTP requests (see id.); and fixing issues with the APIs and reinstalling the APIs in response to determining that at least one response from the payment hosts, loyalty hosts and pinpads is not appropriate (see 35-20 “Troubleshooting If your application does not perform as expected (for example, your messages and notifications are not received), check the exceptions thrown by the failing operation. Exceptions with an SVC prefix indicate an error against the service. Exceptions with a POL prefix indicate a violation of a policy enforcement. See "Managing Service-Level Agreements" for information about setting 

With regard to claim 7, Oracle further discloses where the test HTTP requests are generated using a web-based automation tool and without the use of a custom simulator (see 35-1 “To start the ATE from a command prompt, change directory to the SDK root directory and enter run.cmd.”).  

With regard to claim 8, Oracle further discloses where the payments API server interacts with different payment hosts (see 13-2, “The Charge Amount operation charges an amount directly to an end-user’s application using the Diameter protocol.”), loyalty hosts and pinpads using different protocols (the examiner notes that claim 1 only requires interaction with “at least one of,” or one of, the payment host, loyalty host, or pinpads; see 1-2 Note: A single application-facing interface may be using multiple protocols and hardware types in the underlying telecom network. However, an application is communicating, finally, with a specific communication service, and not only with the application-facing interface. So in some cases it is possible to send an application request to two different carriers that use different underlying network structures where the request behaves in slightly different ways, even though the initial request uses the same application-facing interface.); and

The method further comprises: 
	Receiving an indication of particular ones of the payment hosts, loyalty hosts, and pinpads with which a customer is to implement services to interact with the PMI (see e.g. 4-3, where the request is for setting up a call, which requests the payment hosts); and
	Exposing only APIs associated with the particular ones of the payment hosts (see 4-3, where the charging instruction exposes only the API associated with the charging function, see 13-1), loyalty hosts, and pinpads to the customer.  

With regard to claim 22, Oracle discloses wherein the payments API server is deployed local to the transaction (see 1-2 “In some communication services, request traffic can travel in two directions: from the application to the underlying network and from the underlying network to the application”, where the server is deployed “local to the transaction” when, for instance, the server interacts with the application during the transaction).  

Response to Arguments
Applicant argues that the prior art does not teach the newly added limitation of “limiting interactions to a single intermediary implemented to handle eXtensible Markup Language (XML) requests to, and responses from, the PMI.”  The examiner respectfully disagrees.  The examiner refers to Oracle, above, to teach these limitations.  The examiner refers to the rejection above to further explain this teaching. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER LUDWIG/Primary Examiner, Art Unit 3687